                 Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 1 of 10



 1

 2

 3

 4

 5

 6                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA

 8 ROBERT WOOD, a Washington resident,

 9                        Plaintiff,
                                                              NO.
10         vs.

11 JINNIU INVESTMENT LLC, a Washington                        COMPLAINT FOR
   limited liability company                                  DECLARATORY
12                                                            AND INJUNCTIVE RELIEF
                       Defendant.
13

14         COMES NOW, Plaintiff, Robert Wood, by and through his attorneys, Conrad A.

15 Reynoldson and Michael Terasaki of Washington Civil & Disability Advocate, for his Complaint

16 for Declaratory and Injunctive Relief to state and allege as follows:

17

18                                              I.     OVERVIEW

19          1.       The Americans with Disabilities Act (the “ADA”) and the Washington Law

20 Against Discrimination require places of public accommodation to be accessible to people with

21 disabilities.

22          2.       A restaurant is a place of public accommodation within the meaning of Title III of

23 the ADA, 42 U.S.C. § 12181(7), and its implementing regulation, 28 C.F.R. § 36.104.


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 1 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
                 Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 2 of 10



 1          3.       ADA accessibility laws and regulations were enacted into law in 1991, nearly 30

 2 years ago, to protect persons with mobility and other disabilities.

 3          4.       Defendant discriminates against individuals with disabilities because Defendant

 4 leases a property as a place of public accommodation that does not comply with ADA laws and

 5 regulations.

 6          5.       Therefore, Plaintiff brings this action to end the civil rights violations at a place of

 7 public accommodation by Defendant Jinniu Investment LLC against persons with mobility

 8 disabilities.

 9

10                                               II.    PARTIES

11          6.       Plaintiff Robert Wood is a Washington resident and resides in this district.

12          7.       Mr. Wood is limited in the major life activity of walking and uses a wheelchair

13 and modified van for transportation and requires van accessible parking to patronize the Great

14 Wall Chinese Restaurant at Defendant’s property at or around 8217 S Hosmer St in Tacoma, WA

15 (the “Property”).

16          8.       Jinniu Investment LLC is a Washington limited liability company.

17          9.       Jizhong Chen, at 2519 15th Ave. S., Seattle, WA is the registered agent for Jinniu

18 Investment LLC.

19

20                                  III.     JURISDICTION AND VENUE

21          10.      This court has jurisdiction pursuant to 28 U.S.C. § 1331, which gives district

22 courts original jurisdiction over civil actions arising in the Constitution, laws, or treaties of the

23 United States.


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 2 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 3 of 10



 1          11.      This court has jurisdiction pursuant to 28 U.S.C. § 1343(a)(4), which gives district

 2 courts jurisdiction over actions to secure civil rights under Acts of Congress.

 3          12.      This court has jurisdiction pursuant to 28 U.S.C. § 1367, which gives district

 4 courts supplemental jurisdiction over state law claims.

 5          13.      Venue is appropriate in this judicial district under 28 U.S.C. § 1391 because the

 6 practices and procedures that gave rise to the Plaintiff’s Complaint for Injunctive Relief and

 7 Damages occur in this district and Defendant’s Property lies within this district.

 8

 9                                    IV.     FACTUAL ALLEGATIONS

10          14.      The ADA was enacted in 1990, "[t]o establish a clear and comprehensive

11 prohibition of discrimination on the basis of disability," and prohibits places of public

12 accommodation from providing separate or unequal benefits and services to individuals with

13 disabilities.

14          15.      Defendant’s property is one example of countless places of public

15 accommodation that are difficult or dangerous to access due to substantial and numerous

16 compliance issues with the ADA, despite decades of notice to property owners.

17          16.      The findings and purpose section of the original ADA, 42 U.S.C. § 12101, states

18 that, "...individuals with disabilities continually encounter various forms of discrimination,

19 including outright intentional exclusion, [and] the discriminatory effects of architectural,

20 transportation, and communication barriers….”

21          17.      Thus, Title III of the ADA states in relevant part: “No individual shall be

22 discriminated against on the basis of disability in the full and equal enjoyment of the goods,

23 services, facilities, privileges, advantages, or accommodations of any place of public


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 3 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 4 of 10



 1 accommodation by any person who owns, leases (or leases to), or operates a place of public

 2 accommodation.” 42 U.S.C. § 12182(a).

 3                                                     Plaintiff

 4          18.      Mr. Wood is a Tacoma, Washington resident who travels throughout the Tacoma

 5 area on a regular basis and most recently patronized Defendant’s Property in 2019.

 6          19.      Mr. Wood is limited in the major life activity of walking and is thus a qualified

 7 person with a disability within the meaning of Title III of the ADA and the Washington Law

 8 Against Discrimination.

 9          20.      Mr. Wood will return to the Property once accessibility barriers are addressed.

10                                              Defendant’s Property

11          21.      Mr. Wood used his wheelchair and modified van, albeit at personal risk due to

12 existing accessibility barriers, to visit the Property.

13          22.      Mr. Wood does not feel safe accessing the property as is due to the current

14 accessibility barriers.

15          23.      Defendant’s Property does not comply with the ADA’s accessibility laws and

16 regulations under the 1991 ADA Standards for Accessible Design (“1991 Standards”) and the

17 2010 ADA Standards for Accessible Design (“2010 Standards”).

18          24.      At Defendant’s parking lot at the Property, there are more than 50 parking spaces.

19          25.      There are no wheelchair accessible parking spaces at the parking lot at

20 Defendant’s Property.

21          26.      Under the 2010 Standards Defendant’s Property must include at least three (3)

22 accessible parking spaces and at least one (1) of those must be a “van-accessible” parking space.

23 § 208.2 of the 2010 Standards and § 4.1.2 of the 1991 Standards.


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 4 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 5 of 10



 1          27.      Slope of accessible parking spaces must be no greater than 1:48 in any direction

 2 and must adjoin the accessible route. §§ 502.3-502.4 of the 2010 Standards and § 4.3.6 of the

 3 1991 Standards.

 4          28.      Accessible parking spaces must be identified with signage at least 60 inches

 5 above the ground. § 502.6 of the 2010 Standards and § 4.6.4 of the 1991 Standards (Signage

 6 must be high enough it “cannot be obscured by a vehicle parked in the space.”).

 7          29.      There is no signage for accessible parking at Defendant’s Property.

 8          30.      Van accessible parking spaces shall be 132 inches wide and served by an access

 9 aisle of 60 inches, or 96 inches wide and served by an access aisle of 96 inches. § 502.2 of the

10 2010 Standards and §§ 4.1.2(5)(b) and 4.3.6 of the 1991 Standards.

11          31.      A regular accessible space shall be at least 96 inches wide and served by an

12 access aisle at least 60 inches wide. § 502.3 of the 2010 Standards and §§ 4.1.2(5)(a) and 4.3.6

13 of the 1991 Standards.

14          32.      Access aisles must be marked so as to discourage parking and adjoin the

15 accessible route. §§ 502.3 and 502.3.3 of the 2010 Standards.

16          33.      The parking lot at Defendant’s Property does not have marked accessible parking

17 spaces and no access aisles are present at all.

18          34.      Mr. Wood requires compliant van-accessible parking and compliant accessible

19 routes in order to safely patronize the tenants of Defendant’s property using his modified van and

20 power wheelchair.

21                                         Efforts to Resolve Informally

22          35.      There is no requrement that any efforts be made to informally resolve ADA

23 accessibility issues at a place of public acomodation, Mr. Wood’s attorney provided voluntary


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 5 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 6 of 10



 1 pre-litigation notice and an opportunity to settle this matter without a lawsuit by letter to Jinniu

 2 Investment LLC’s registered agent dated April 30, 2019 and mailed that same day.

 3          36.      As of the filing of this complaint, Mr. Wood’s attorney received no response

 4 contact or response from Jinniu Investment LLC.

 5          37.      As of the filing of this complaint no alterations have been made to address these

 6 accessibility barriers.

 7          38.      Defendant’s property is not safe and is not welcoming for people who use

 8 wheelchairs because it does not comply with the ADA’s accessibility laws and regulations.

 9          39.      The failure of Jinniu Investment LLC to make the property comply with the

10 ADA’s accessibility laws and regulations works to exclude people with disabilities from equal

11 access to and enjoyment of the Property.

12

13                                  V.      FIRST CAUSE OF ACTION
                          Title III of the Americans with Disabilities Act of 1990
14                                         42 U.S.C. § 12101 et seq.

15          40.      Mr. Wood incorporates by reference the allegations in the paragraphs above.

16          41.      Mr. Wood is limited in the major life activity of walking and is thus a qualified

17 individual with a disability within the meaning of Title III of the ADA.

18          42.      Title III of the ADA states in relevant part: “No individual shall be discriminated

19 against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

20 privileges, advantages, or accommodations of any place of public accommodation by any person

21 who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

22 12182(a).

23          43.      Defendant Jinniu Investment LLC owns or leases the property where the Great


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 6 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 7 of 10



 1 Wall restaurant is located.

 2          44.      The Great Wall restaurant location is a restaurant and therefore a place of public

 3 accommodation. 42 U.S.C. § 12181(7)(B).

 4          45.      Defendant has discriminated against Plaintiff on the basis of his disability.

 5          46.      Defendant’s discriminatory conduct includes but is not limited to:

 6                   a.       Discriminatory exclusion and/or denial of goods, services, facilities,

 7                            privileges, advantages, accommodations, and/or opportunities;

 8                   b.       Provision of goods, services, facilities, privileges, advantages, and/or

 9                            accommodations that are not equal to those afforded non-disabled

10                            individuals;

11                   c.       Failing to make reasonable modifications in policies, practices, and/or

12                            procedures as necessary to afford the goods, services, facilities, privileges,

13                            advantages, and/or accommodations to individuals with disabilities;

14                   d.       Failing to make alterations in such a manner that, to the maximum extent

15                            feasible, the altered portions are readily accessible to and usable by

16                            individuals with disabilities, including individuals who use wheelchairs;

17                   e.       Failing to remove barriers to individuals with disabilities where it would

18                            be readily achievable to do so.

19          47.      As such, Defendant discriminates and, in the absence of the injunction requested

20 herein, will continue in the future to discriminate against Plaintiff on the basis of disability in the

21 full and equal enjoyment of the goods, services, facilities, privileges, advantages,

22 accommodations and/or opportunities at Defendant’s property in violation of Title III of the

23 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its implementing regulations.


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 7 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 8 of 10



 1          48.      Defendant’s discriminatory conduct as alleged in this Complaint for Declaratory

 2 and Injunctive Relief has harmed Mr. Wood, and the harm continues.

 3          49.      Defendant’s discriminatory conduct as alleged in this Complaint for Declaratory

 4 and Injunctive Relief entitles Mr. Wood to declaratory and injunctive relief. 42 U.S.C. § 12188.

 5          50.      Defendant’s discriminatory conduct as alleged in this Complaint for Declaratory

 6 and Injunctive Relief entitles Mr. Wood to recover reasonable attorneys’ fees and costs incurred

 7 in bringing this action. 42 U.S.C. § 12205.

 8

 9                                VI.     SECOND CAUSE OF ACTION
                         Violation of the Washington Law Against Discrimination
10                                      (R.C.W. §§ 49.60.010 et seq.)

11          51.      Mr. Wood incorporates by reference the allegations in the paragraphs above.

12          52.      Mr. Wood is a qualified individual with a disability within the meaning of the

13 Washington Law Against Discrimination.

14          53.      Under § 49.60.030(1) of the Revised Code of Washington provides in pertinent

15 part: “The right to be free from discrimination because of . . . the presence of any sensory,

16 mental, or physical disability . . . is recognized as and declared to be a civil right. This right shall

17 include, but not be limited to: . . . (b) The right to the full enjoyment of any of the

18 accommodations, advantages, facilities, or privileges of any place of public resort,

19 accommodation, assemblage, or amusement . . . ”

20          54.      Defendant has violated and continues to violate §§ 49.60.010 et seq. of the

21 Revised Code of Washington by violating multiple accessibility requirements under the ADA.

22          55.      Defendant’s actions constitute discrimination against persons with disabilities and

23 violate the Washington Law Against Discrimination, Revised Code of Washington § 49.60.010


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 8 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
               Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 9 of 10



 1 et seq., in that persons with mobility disabilities have been and are still denied full and equal

 2 enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant

 3 provides to individuals who do not have disabilities.

 4          56.      As a direct and proximate result of Defendant’s discriminatory conduct as alleged

 5 in this Complaint for Declaratory and Injunctive Relief, Mr. Wood has suffered and continues to

 6 suffer difficulty, hardship, isolation, and segregation due to Defendant’s failure to remediate the

 7 Property.

 8          57.      Defendant’s discriminatory conduct as alleged in this Complaint for Declaratory

 9 and Injunctive Relief has denied Mr. Wood the full and equal enjoyment of services that the

10 Washington Law Against Discrimination requires.

11          58.      Mr. Wood has a clear legal right to access the tenants of Defendant’s Property

12 under the Washington Law Against Discrimination.

13          59.      Mr. Wood has the right for Defendant’s property to comply with the ADA’s

14 accessibility laws and regulations under the Washington Law Against Discrimination.

15          60.      Defendant’s property does not comply with ADA accessibility laws and

16 regulations.

17          61.      Because Defendant’s property does not comply with the ADA’s accessibility laws

18 and regulations, declaratory and injunctive relief are appropriate remedies under the Washington

19 Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).

20          62.      Pursuant to RCW § 49.60.030(2), Mr. Wood is entitled to declaratory and

21 injunctive relief and to recover from Defendant his reasonable attorneys’ fees and costs incurred

22 in bringing this action.

23


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 9 of 10                                                   Seattle, WA 98105
                                                                      (206) 428-3558
              Case 3:19-cv-05489-RBL Document 1 Filed 06/03/19 Page 10 of 10



 1                                      VII.     PRAYER FOR RELIEF

 2          WHEREFORE, Mr. Wood respectfully requests that this Court:

 3          1.       Assume jurisdiction over this action;

 4          2.       Find and declare Defendant Jinniu Investment LLC to be in violation of Title III

 5 of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. and the Washington Law

 6 Against Discrimination, Wash. Rev. Code §§ 49.60.010 et seq. because Defendant’s Property

 7 does not comply with the ADA’s accessibility laws and regulations;

 8          3.       Issue a permanent injunction ordering Defendant to immediately implement the

 9 necessary improvements to bring the Defendant’s property into compliance with the ADA’s

10 accessibility laws and regulations;

11          4.       Award Mr. Wood reasonable attorneys' fees and costs as authorized by 42 U.S.C.

12 § 12205 and Wash. Rev. Code§ 49.60.030(2);

13          5.       Award actual, compensatory, and/or statutory damages to Mr. Wood for

14 violations of his civil rights as allowed under state and federal law;

15          6.       Award such additional or alternative relief as may be just, proper, and equitable.

16 DATED THIS 3rd day of June, 2019

17 By:
         s/ Michael Terasaki                                 s/ Conrad Reynoldson
18       Michael Terasaki                                    Conrad Reynoldson
         WSBA# 51923                                         WSBA# 48187
19       terasaki@wacda.com                                  conrad@wacda.com
         (206) 971-1124                                      (206) 876-8515
20
         WASHINGTON CIVIL & DISABILITY ADVOCATE
21       4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
         Attorneys for Plaintiff Robert Wood
22

23


     Complaint for Declaratory and Injunctive Relief   WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                              4115 Roosevelt Way NE, Suite B
     Page 10 of 10                                                  Seattle, WA 98105
                                                                      (206) 428-3558
